Citation Nr: 1613179	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1975 rating decision denied service connection for a back disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the May 1975 rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The May 1975 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the May 1975 rating decision is new and material for the purpose of reopening the claim of service connection for a back disability.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

The Veteran seeks service connection for a back disability.  The claim for service connection for a back disability was previously considered and denied by the RO in a May 1975 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and a recent examination that failed to disclose a current back disability.  In essence, at the time of the prior decision, there was no accepted evidence of a current disability other than the claim.

The evidence received since the May 1975 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In November 2015, the Veteran testified that he injured his back when he fell while loading heavy cargo in service.  May 2013 VA treatment records show that the Veteran is under care for back pain. This new evidence addresses the reason for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.  (The Board does not address whether there is pathology to account for the complaints.)
ORDER

The application to reopen the claim for service connection for a back disability is granted.


REMAND

In November 2015, the Veteran testified that he injured his back when he fell while loading heavy cargo in service.  May 2013 VA treatment records show that the Veteran is under care for back pain.  September 1968 treatment records show that the Veteran was treated for back aches in service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed back disability.  Thus, a remand is necessary to afford the Veteran with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back disability.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability was incurred during active service.  
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


